Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-4, 6-11, 13-17, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Hahn et al (US Patent Application Publication 2016/0026406), in view of Souri et al (US Patent Application Publication 2015/0378932).

For claim 1, A method of operating a storage system (Fig 1 – Fig 5; 104 is the storage device), the method comprising: executing an operating system (host includes OS to operate the functionalities such as 140, 142; [0033] mentions host initialization; [0046] mentions host driver is initialized; thus host has an operating system to realize the functionalities) on one or more processors (CPU 108 in Fig 1; [0046] mentions host CPU reserve a portion …. [0058]; the CPU executes various software in Fig 1) of a compute device (102 in Fig 1) that is coupled to one or more solid-state drives (Fig 3 step 300; [0033] – SSD is attached to host); configuring the compute device with one or more replaceable plug-ins that are specific to the one or more solid-state drives ([0025] mentions that meta-data is retrieved from cache 118 to host cache/buffer 112; [0029] mentions that only certain kinds of metadata can be moved to host; therefore the metadata or plug-ins specific to SSD is stored in compute device for maximizing efficiency); and executing a flash translation layer on the one or more processors of the compute device, with assistance through the one or more replaceable plug-ins ([0030] mentions that both FTL and metadata on the host is possible) for reading and writing the one or more solid-state drives (Fig 2 step 208, 214 and 216). 

Hanh et al do not explicitly mention that executing a file system on the one or more processors of the compute device. Sine host 102 is a personal computer, it is likely that host executes an operating system including a file system. For clarification, Souri et al disclose a system where host is connected to SSD and the host includes file system to execute applications (Fig 1). 

It would have been obvious for one ordinary skill in the art before the effective filing date of the invention to include a file system in the computing device, because file system provides various services to the device to improve the performance. Typically operating system includes the file system and the personal computer includes the operating system. Therefore, including file system to improve the performance in the system of Hanh is obvious for one ordinary skill in the art. 

For claims 2, 9 and 15, FTL resides on host ([0030]; Hanh). Thus FTL is not on SSD. 

For claim 3, Hanh [0029] mentions about loss of connectivity which results in unavailability of plug-ins. [0033] mentions about executing initialization to establish connection. However, Hanh does not explicitly mention about limp mode operation. Limp mode or safe mode operation is well known in the computer system. It  would have been obvious for one ordinary skill in the art before the effective filing date of the invention to include a safe mode, since safe mode provides better diagnostic capabilities. 

For claim 4, cited art does not mention installation of the SSD. The SSDs existence requires installation and initialization of the SSD to include the policies. However, Hanh does not explicitly mention about limp mode operation. Limp mode or safe mode operation is well known in the computer system. It  would have been obvious for one ordinary skill in the art before the effective filing date of the invention to include a safe mode, since safe mode provides better diagnostic capabilities. 

For claim 6, Hanh, [0027] mentions that FTL tables are swapped between 104 and 112. Thus, FTL tables are offloaded to the SSD. 

For claim 7, Hanh, [0033] mentions that host and SSD boots separately. However, Hanh does not mention the cause of reboot as policy update. Examiner takes an official notice that reboot for policy update is known in the art. It would have been obvious for one ordinary skill in the art before the effective filing date of the invention to reboot based on 

For claim 8, Hanh teach the following limitations: A tangible, non-transitory, computer-readable media having instructions thereupon which, when executed by a processor, ([0011]) cause the processor to: execute an operating system on a compute device (host includes OS to operate the functionalities such as 140, 142; [0033] mentions host initialization; [0046] mentions host driver is initialized; thus host has an operating system to realize the functionalities) that is coupled to one or more solid- state drives (Fig 3 step 300; [0033] – SSD is attached to host); configure the compute device with one or more replaceable plug-ins that are specific to the one or more solid-state drives  ([0025] mentions that meta-data is retrieved from cache 118 to host cache/buffer 112; [0029] mentions that only certain kinds of metadata can be moved to host; therefore the metadata or plug-ins specific to SSD is stored in compute device for maximizing efficiency); and write to and read from the one or more solid-state drives through a flash translation layer on the compute device ([0030] mentions that both FTL and metadata on the host is possible), with assistance from the one or more replaceable plug-ins. (Fig 2 step 208, 214 and 216).

Hanh et al do not explicitly mention that executing a file system on the one or more processors of the compute device. Sine host 102 is a personal computer, it is likely that host executes an operating system including a file system. For clarification, Souri et al 

It would have been obvious for one ordinary skill in the art before the effective filing date of the invention to include a file system in the computing device, because file system provides various services to the device to improve the performance. Typically operating system includes the file system and the personal computer includes the operating system. Therefore, including file system to improve the performance in the system of Hanh is obvious for one ordinary skill in the art. 

For claim 10, Hanh [0029] mentions about loss of connectivity which results in unavailability of plug-ins. [0033] mentions about executing initialization to establish connection. However, Hanh does not explicitly mention about limp mode operation. Limp mode or safe mode operation is well known in the computer system. It  would have been obvious for one ordinary skill in the art before the effective filing date of the invention to include a safe mode, since safe mode provides better diagnostic capabilities. 

For claim 11, cited art does not mention installation of the SSD. The SSDs existence requires installation and initialization of the SSD to include the policies. However, Hanh does not explicitly mention about limp mode operation. Limp mode or safe mode operation is well known in the computer system. It  would have been obvious for one ordinary skill in the art before the effective filing date of the invention to include a safe mode, since safe mode provides better diagnostic capabilities. 


For claim 13, Hanh, [0033] mentions that host and SSD boots separately. However, Hanh does not mention the cause of reboot as policy update. Examiner takes an official notice that reboot for policy update is known in the art. It would have been obvious for one ordinary skill in the art before the effective filing date of the invention to reboot based on updated policy/software module, since update provides new functionalities that typically require reboot to be effected. 

For claim 14, Hanh teaches the following limitations: A storage system (Fig 1), comprising: one or more solid-state drives  (Fig 3 step 300; [0033] – SSD is attached to host); a compute device having one or more processors  (CPU 108 in Fig 1; [0046] mentions host CPU reserve a portion …. [0058]; the CPU executes various software in Fig 1), an operating system (host includes OS to operate the functionalities such as 140, 142; [0033] mentions host initialization; [0046] mentions host driver is initialized; thus host has an operating system to realize the functionalities), and a flash translation layer (FTL; [0030]); and the compute device configurable with one or more replaceable plug-ins that are specific to the one or more solid-state drives ([0025] mentions that meta-data is retrieved from cache 118 to host cache/buffer 112; [0029] mentions that only certain kinds of metadata can be moved to host; therefore the metadata or plug-ins specific to SSD is stored in compute device for maximizing efficiency), such that reading from and writing to solid-state memory of the one or more solid-state drives (Fig 2 step 208, 214 and 216) is performed through the flash translation layer of the compute device with assistance from the one or more replaceable plug-ins ([0030] mentions that both FTL and metadata on the host is possible).  
Hanh et al do not explicitly mention that executing a file system on the one or more processors of the compute device. Sine host 102 is a personal computer, it is likely that host executes an operating system including a file system. For clarification, Souri et al disclose a system where host is connected to SSD and the host includes file system to execute applications (Fig 1). 

It would have been obvious for one ordinary skill in the art before the effective filing date of the invention to include a file system in the computing device, because file system provides various services to the device to improve the performance. Typically operating system includes the file system and the personal computer includes the operating system. Therefore, including file system to improve the performance in the system of Hanh is obvious for one ordinary skill in the art. 

For claim 16, Hanh [0029] mentions about loss of connectivity which results in unavailability of plug-ins. [0033] mentions about executing initialization to establish connection. However, Hanh does not explicitly mention about limp mode operation. Limp mode or safe mode operation is well known in the computer system. It  would have been obvious for one ordinary skill in the art before the effective filing date of the invention to include a safe mode, since safe mode provides better diagnostic capabilities. 



For claim 19, Hanh, [0027] mentions that FTL tables are swapped between 104 and 112. Thus, FTL tables are offloaded to the SSD. 

For claim 20, Hanh, [0033] mentions that host and SSD boots separately. However, Hanh does not mention the cause of reboot as policy update. Examiner takes an official notice that reboot for policy update is known in the art. It would have been obvious for one ordinary skill in the art before the effective filing date of the invention to reboot based on updated policy/software module, since update provides new functionalities that typically require reboot to be effected. 

4.	Claims 5, 12 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Hahn et al (US Patent Application Publication 2016/0026406), in view of Souri et al (US Patent Application Publication 2015/0378932), further in view of Haines et al (US Patent Application Publication 2011/0264843)



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAHMIDA RAHMAN whose telephone number is (571)272-8159.  The examiner can normally be reached on Monday - Friday 10 AM - 7 PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Huynh can be reached on 571-272-4147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR 






/FAHMIDA RAHMAN/Primary Examiner, Art Unit 2186